DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a laterally-stretched netting comprising a patterned abrasive layer on a first major surface thereof, comprising: a laterally-stretched netting comprising a lateral width and comprising a first set of polymer strands and a second set of polymer strands, polymer strands of the first set being bonded to polymer strands of the second set at bond regions, and the first and second sets of strands each comprising first surfaces that collectively define a first major surface of the netting; a make coat layer on at least portions of the first major surface of at least some strands of the first set of strands, and on at least portions of the first major surface of at least some strands of the second set of strands; a plurality of abrasive particles at least a majority of which are singly bonded, by way of the make coat layer, to a first surface of a strand of the first or second set of polymer strands; wherein the laterally-stretched netting is attached to a fibrous support layer that is a non woven, compressible web made of randomly intermingled and randomly bonded hydrophobic fibers. It is noted that the prior art teaches similar articles (see Woo et al. US 2007/0028525). However, there is no suggestion or motivation available to modify the teachings of Woo to arrive at the instantly claimed invention. As such independent claim 1 is seen as novel and non-obvious over the prior art and is deemed allowable.
With respect to independent claim 15, none of the prior art fairly teaches or suggest an abrasive product comprising multiple layers that are attached to each other, each layer comprising a laterally-stretched netting comprising a patterned abrasive layer on a first major surface thereof comprising: a laterally-stretched netting comprising a lateral width and comprising a first set of polymer strands and a second set of polymer strands, polymer strands of the first set being bonded to polymer strands of the second set at bond regions, and the first and second sets of strands each comprising first surfaces that collectively define a first major surface of the netting: a make coat layer on at least portions of the first major surface of at least some strands of the first set of strands, and on at least portions of the first major surface of at least some strands of the second set of strands: a plurality of abrasive particles at least a majority of which are singly bonded, by wav of the make coat layer, to a first surface of a strand of the first or second set of polymer strands. It is noted that the prior art teaches similar articles (see Woo et al. US 2007/0028525). However, there is no suggestion or motivation available to modify the teachings of Woo to arrive at the instantly claimed invention. As such independent claim 15 is seen as novel and non-obvious over the prior art and is deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734